UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Diversified International Equity Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 27 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 37 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Information About Your Fund's Expenses 52 Tax Information 53 Investment Management Agreement Approval 58 Summary of Management Fee Evaluation by Independent Fee Consultant 62 Board Members and Officers 67 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Diversified International Equity Fund returned 4.71% during the 12-month period ended October 31, 2012, slightly outperforming the 4.61% return of the Morgan Stanley Capital International (MSCI) Europe, Australasia and the Far East (EAFE) Index (MSCI EAFE Index). Investment Strategy In choosing securities, we allocate percentages of assets to various countries and sectors. We periodically review these allocations and may adjust them based on current or anticipated market conditions or to manage risk consistent with the fund's investment objective. International equities finished the year in positive territory, but they underperformed U.S. equities, as measured by the 15.21% return of the Standard & Poor's 500® (S&P 500) Index. On the plus side, the foreign markets were helped by the environment of strengthening investor risk appetites brought about by the extremely accommodative policies of the world's central banks. At the same time, however, international equities were pressured by worries, mainly early in the period, that the debt crisis in Europe would spiral into a more serious problem that would possibly involve the breakup of the Eurozone. In addition, Japanese stocks continued to lag due to the country's lackluster growth and the disproportionate impact that the growth slowdown in China is having on Japan's economy. While international stocks lagged the U.S. market for the full year, their performance improved considerably in the final two months of the period ended October 31, 2012, after European Central Bank (ECB) President Mario Draghi announced that the ECB will do "whatever it takes" to hold the region's currency union together. European stocks rallied sharply on the news, with bank stocks leading the way, which helped the MSCI EAFE Index finish the period with a respectable, mid-single-digit return. Fund Performance The largest positive contribution to fund performance came from our underweight positions in various segments of the Japanese market, including the technology, consumer discretionary, industrials and materials sectors. Our below-market weightings in these sectors helped the fund's overall position in Japan to finish the year in positive territory even as the overall Japanese market finished the year in the red. Overall, Japan is the fund's second-largest country underweight. We also added value in the materials sector, both through our underweight position in this underperforming group and the strong outperformance of our individual holdings. The fund's underweights in the materials sectors of Japan, Australia and the United Kingdom all aided our 12-month results. Along the same line, we were helped by our broader positioning in the health care and technology sectors — where we were overweight — as well as in the industrials and consumer discretionary sectors, where we were underweight. Notably, our individual holdings outperformed the benchmark components in all four of these sectors. Overweights in Denmark and Canada, along with an underweight in France, also stood out as being positive contributors. Canada is the fund's largest overweight position, as it is not represented in the benchmark. On the negative side of the ledger, we were hurt by our overweight positions in two sectors that lagged the broader market by a wide margin: telecommunications and utilities. Both are "defensive" in nature, meaning that investors tend to gravitate away from these areas when risk appetites are improving — as was the case in the past year. As of October 31, 2012, these two groups represented the fund's largest sector overweights. "At a time in which both stocks and bonds are likely to be volatile, we believe we can continue to add value through our disciplined, systematic approach." Our underweight position in financials also cost the fund some performance relative to its benchmark. In the 2009 through 2011 period, this underweight was a positive for the fund's returns as financials continued to struggle in the aftermath of the 2008 financial crisis and with the emergence of the debt problems in Europe. Financial stocks staged a strong recovery in the past year ended October 31, 2012, however, so this positioning became a detractor. The fund's underweight position in the United Kingdom also took away from our 12-month results. Our weighting in the country is about one-third of its weighting in the benchmark, which makes it the fund's largest country underweight. The U.K. market outperformed the broader market by a substantial margin during the year ended October 31, 2012, so this element of our positioning dampened our relative performance. Ten Largest Common Stocks at October 31, 2012 (16.6% of Net Assets) Country Percent 1. ASML Holding NV Developer of photolithography projection systems Netherlands 2.2% 2. CRH PLC Manufactures building materials Ireland 2.2% 3. Nestle SA A multinational company that markets a wide range of food products Switzerland 2.1% 4. Nokia Oyj Manufacturer of telecommunication systems and equipment Finland 2.1% 5. Sanofi Manufactures prescription pharmaceuticals France 1.9% 6. Swisscom AG Operates in public telecommunications networks and application services Switzerland 1.3% 7. Telefonica SA An integrated telecommunications company Spain 1.3% 8. Deutsche Telekom AG An integrated telecommunications company Germany 1.2% 9. GlaxoSmithKline PLC Develops, manufactures and markets vaccines and medicines United Kingdom 1.2% 10. Telecom Italia SpA Offers fixed-line and mobile telephone and data transmission services Italy 1.1% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 67 for contact information. The fund also holds a weighting of approximately 9.6% of assets in two exchanged-traded funds (ETFs) linked to the performance of the emerging markets: Vanguard MSCI Emerging Markets and iShares MSCI Emerging Markets. We have held a position in the emerging markets since the fund's inception in order to provide exposure to the strong economic fundamentals and attractive valuations in the asset class. During the past year, however, the 2.63% return of the MSCI Emerging Markets Index trailed the MSCI EAFE Index. The primary cause for this modest shortfall was the deteriorating growth outlook in China. While economic growth remains in the 7-8% range, this is down substantially from the double-digit growth China's economy registered in the second half of the previous decade. China's slowdown, in turn, has resulted in lower demand for raw materials — a large headwind for the many materials and mining companies that populate the asset class. Outlook and Positioning The current market environment is unique in the sense that risks and opportunities are both so plentiful. On one hand, near-term volatility could be high due to the shifting headlines out of Europe and news flow related to the tax increases and spending cuts set to go into effect at the start of next year (the "fiscal cliff"). At the same time, however, the world's central banks have made it abundantly clear that they plan to do whatever is necessary to prevent a recession and/or a breakup of the Eurozone. At a time in which both stocks and bonds are likely to be volatile, we believe we can continue to add value through our disciplined, systematic approach. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang, Head of Portfolio Management and Trading, QS Investors Began managing the fund in 2009. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Russell Shtern, Head of Equity Portfolio Management and Trading, QS Investors Began managing the fund in 2009. • Joined QS Investors in 2010 after 11 years of experience as a portfolio manager and trader's assistant with Deutsche Asset Management. • BBA, Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) Europe, Australasia and the Far East (EAFE) Index is an unmanaged index that tracks international stock performance in the 22 developed markets of Europe, Australasia and the Far East. Returns reflect reinvestment of dividends net of withholding taxes. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns assume reinvested dividends, do not reflect any fees or expenses and it is not possible to invest directly into an index The Eurozone represents the European Union countries that have adopted the euro as their national currency. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. An ETF is a security that tracks an index, a commodity or a basket of assets like an index fund, but trades like a stock on an exchange. The MSCI Emerging Markets Index measures equity market performance in 26 global emerging markets. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % % -7.79 % % Class B % % -8.49 % % Class C % % -8.48 % % MSCI EAFE Index† % % -5.81 % % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -1.31
